Citation Nr: 1227694	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  11-24 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for right knee arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1953 to October 1955.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Columbia, South Carolina RO.  In July 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is included in the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran seeks service connection for a right knee disability, which he contends is related to a right knee injury he sustained in service.  His service treatment records (STRs) show that in September 1953, he was seen for a right knee sprain.  Treatment included an ace bandage, and he returned to duty.  On November 1955 service separation examination, it is noted that he had a 1/2 inch scar on the right knee cap (which is not noted on enlistment examination in September 1953).  

Postservice VA treatment records note complaints of right knee pain; an October 2009 X-ray found severe osteoarthritis of the right knee, greatest in the lateral compartment.  At the July 2012 videoconference hearing, the Veteran testified that he "grew up without the service of a doctor" and upon return to high school after separation from service dealt with pain himself, including by wearing a knee brace.  

On August 2010 VA examination the Veteran reported that he has had recurrent right knee pain since his 1954 injury and has used a brace as needed; however, he had received no [medical provider] treatment.  Upon physical examination severe osteoarthritis of the right knee was diagnosed.  The examiner reviewed the claims file and opined that "it is less likely as not that [the Veteran's] current severe osteoarthritis of the right knee is related to his one account of right knee sprain while in service, as there is no documentation for chronic complaint of his right knee between 1963 to 2009."  [The examiner also noted that an October 3, 1965 examination makes no mention of any knee complaints.  Notably, the record does not include an October 3, 1965 examination report; the Veteran's service separation examination report is dated October 3, 1955.]  Because the August 2010 examiner's opinion impermissibly does not take into account the Veteran's lay reports of continuity (albeit without seeking treatment) of right knee complaints/symptoms since his injury in service, the opinion is inadequate, and further medical guidance is needed.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

At the July 2012 videoconference hearing the Veteran testified that he received VA treatment for right knee complaints at the Bay Pines VA Medical Center (VAMC), Florida n the 1980s.  Records of such treatment are not associated with the claims file (and do not appear to have been sought) .  Because any such records are constructively of record, and may be pertinent to the matter at hand, they must be secured.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The record also shows that the Veteran was awarded Social Security Administration (SSA) disability benefits.  Medical records and examination reports considered in the SSA determination are pertinent evidence and must be secured.  See Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should arrange for exhaustive development to secure for association with the claims file the complete clinical records of the treatment the Veteran reports he received at the Bay Pines, Florida, VAMC in the 1980s.  The search for such records must include contacting all facilities where such records may have been retired.  If the records cannot be located, the Veteran should be so advised, and the scope of the search should be noted in the record.

2.  The RO should obtain from SSA a copy of their decision on the Veteran's claim for disability benefits, as well as copies of all medical records and examination reports considered in connection with such determination.  If such records are unavailable, it must be so noted in the record (with explanation regarding the unavailability).

3.  The RO should then arrange for an examination of the Veteran by an orthopedist to determine the likely etiology of his right knee disability, and in particular whether or not such disability was incurred in, or is otherwise related to, his service (including as due to the documented injury therein).  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file (and noting the right knee treatment and right knee scar in the STRs and the Veteran's lay accounts of continuing symptoms since), the examiner should identify (by medical diagnosis) each right knee disability currently shown, and opine (as to each) whether such disability is, at least as likely as not (a 50 %or better probability) related to his service/injury therein.

The examiner must explain the rationale for all opinions.  The explanation should specifically address the Veteran's accounts of continuity of symptoms since the injury in service (noting whether there are inconsistencies in those accounts or contradictory factual data in the record that render the accounts not credible).

4.  The RO should then readjudicate this claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

